DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2,4-9,11-16 and 18-20 are allowed. As to claims 1, 8 and 15, reference Braunstein have been made of record as teaching a method for generating a map, comprising: obtaining a street view image corresponding to a target road; inputting the street view image into a preset recognition model to obtain data of a candidate isolation belt corresponding to the street view image, the data of the candidate isolation belt comprising information of the candidate isolation belt and a probability corresponding to the information of the candidate isolation belt; correcting the information of the candidate isolation belt based on a preset correction strategy and the probability to obtain information of a target isolation belt; and adding an icon corresponding to the information of the target isolation belt on a base map comprising the target road to generate a map, 
However, none of the prior art teaches or suggests wherein when a plurality of candidate isolation belts are comprised, correcting the information of the candidate isolation belt based on the preset correction strategy and the probability to obtain the information of the target isolation belt comprises: determining a confidence of information of each candidate isolation belt; determining whether information of a first candidate isolation belt having the confidence greater than a first preset threshold and information of a second candidate isolation belt having the confidence less than or equal to a second preset threshold are comprised, the second preset threshold being less than the first preset threshold; and in response to determining that the information of the first candidate isolation belt and the information of the second candidate isolation belt are comprised, correcting a type of the second candidate isolation belt comprised in the information of the second candidate isolation belt to a type of the first candidate isolation belt comprised in the information of the first candidate isolation belt, as presently claimed
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H Chu whose telephone number is (571)272-8079. The examiner can normally be reached M-F: 9:30 - 1:30pm, 3:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID H CHU/Primary Examiner, Art Unit 2616